704 So. 2d 1146 (1998)
Russell A. FIRESTONE, Appellant,
v.
Mary Alice FIRESTONE, Appellee.
No. 97-2107.
District Court of Appeal of Florida, Fourth District.
February 4, 1998.
Jennifer S. Carroll of Metzger, Sonneborn & Rutter, P.A., West Palm Beach, for appellant.
Joseph D. Farish, Jr. of Farish, Farish & Romani, West Palm Beach, for appellee.
PER CURIAM.
Appellant, Russell A. Firestone, Jr., appeals the Amended Order Adjudicating Former Husband in Contempt entered in this case. We affirm the Amended Order in all respects except that portion of the order *1147 awarding appellee attorney's fees, which we reverse and remand.
In this case the trial court awarded appellee attorney's fees without making specific findings regarding the needs and financial resources of appellee and appellant's ability to pay. As this court held in St. Pierre v. Greenberg, 697 So. 2d 218, 219 (Fla. 4th DCA 1997):
In assessing attorney's fees against a party, a trial court may consider that party's willful refusal to comply with an existing order if that conduct made further litigation necessary for enforcement. See Patterson v. Patterson, 399 So. 2d 73 (Fla. 5th DCA 1981). In doing so, however, the trial court must still consider the need of the movant and the ability of the recalcitrant party to pay the movant's fees. See id. at 74-75; see also § 61.16, Fla. Stat. (1995); Warnhoff v. Warnhoff, 493 So. 2d 52 (Fla. 4th DCA 1986).
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
GLICKSTEIN and SHAHOOD, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.